670 S.E.2d 564 (2008)
Douglas Lee HUSKETH, Jr.
v.
Herb JACKSON, Superintendent, Brown Creek Correctional Institution.
No. 566P01-3.
Supreme Court of North Carolina.
December 11, 2008.
Douglas Lee Husketh, Jr., Pro Se.
Joan M. Cunningham, Assistant Attorney General, for State.

ORDER
Upon consideration of the application filed by Plaintiff on the 14th day of August 2008 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Anson County:
"Denied by order of the Court in conference, this the 11th day of December 2008."